         Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                         CIVIL ACTION NO. 17-CV-11009-RWZ


                                   DUSAN PITTNER

                                            v.

                       CASTLE PEAK 2012-1 LOAN TRUST and
                              SELENE FINANCE LP


                               MEMORANDUM & ORDER

                                    January 31, 2020


ZOBEL, S.D.J.


        Plaintiff, Dusan Pittner, complains that the defendants, Castle Peak 2012-1 Loan

Trust (“Castle Peak”) and Selene Finance LP (“Selene Finance”) have breached their

contract with him and violated Chapter 93A of the Massachusetts General Laws and the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605(e). He now

moves for judgment on the pleadings (Docket # 58).

   I.      Background

        Castle Peak owns the mortgage on a Florida property that Mr. Pittner and his

then-wife, Ludmila Pittnerova, bought in 2007; Selene Finance is the servicer thereof.

Mr. Pittner and Ms. Pittnerova both signed that mortgage, but only Ms. Pittnerova

signed the promissory note for the loan used to buy the property.




                                            1
          Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 2 of 6



        A. Bankruptcy Proceedings

        In March 2012, Mr. Pittner filed for bankruptcy under Chapter 11 of the United

States Bankruptcy Code. 1 11 U.S.C. §§ 1101–1195. He submitted multiple Chapter 11

“plans” to that court, which ultimately confirmed the “Second Amended Plan” and

directed Mr. Pittner to submit a formal order within a week at a hearing on July 17,

2013.

        Both defendants actively participated in the Chapter 11 process. After the July

17, 2013 hearing, Selene Finance and Mr. Pittner further negotiated and agreed to raise

the interest rate on the loan from 4% to 4.25%. The bankruptcy court allowed this

amendment on July 25, 2013.

        Mr. Pittner never submitted the form of order requested by the court, which,

therefore, never entered a final order. The case was closed on April 7, 2014.

        B. Mr. Pittner’s Dealings with Selene Finance 2

        For approximately one year after the plan confirmation, Mr. Pittner made

payments to Selene Finance in accordance with the plan. He alleges that the company

then rejected his attempts to make further payments (exactly when is unclear), which

the defendants deny.

        In May 2014, Selene Finance allegedly sent Ludmila Pittnerova a “Notice of

Default and Intent to Accelerate.” Mr. Pittner claims that he thereafter attempted to




1 Mr. Pittner had earlier, in 2009, filed for bankruptcy under Chapter 7 of the United States Bankruptcy
Code. 11 U.S.C. §§ 701–784.
2 Although both defendants, Selene Finance and Castle Peak, participate in this litigation, the relevant

actions were taken by the former. I therefore refer to Selene Finance individually when discussing the
underlying facts of the case and to “the defendants” when considering the entire litigation.

                                                     2
        Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 3 of 6



communicate with Selene Finance about the account on three different occasions,

which the defendants deny.

       C. Reopening the Bankruptcy Proceedings

       In October 2015, the bankruptcy court reopened the Chapter 11 proceedings.

On August 1, 2016, it finally entered the order confirming the Second Amended Plan,

retroactive to July 17, 2013, the date it had been approved. After Selene Finance

allegedly stopped accepting his payments, Mr. Pittner commenced an adversary

proceeding in the bankruptcy court against both defendants in which he accused them

of 1) contempt of the Chapter 11 confirmation order; 2) breach of contract; 3) violation of

Chapter 93A of the Massachusetts General Laws; and 4) violation of the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605(e). Castle Peak and Selene

Finance moved to dismiss the complaint for lack of subject matter jurisdiction in the

bankruptcy court. On appeal from the bankruptcy court’s denial, this court allowed the

motion to dismiss counts two through four for lack of subject matter jurisdiction.

Regarding count one, the bankruptcy court subsequently ruled that the defendants had

not acted in contempt of the confirmation order. The Bankruptcy Appellate Panel

affirmed that decision, and Mr. Pittner appealed to the First Circuit, which has not yet

acted on that appeal.

       D. This Proceeding

       After the breach of contract, Chapter 93A, and RESPA counts were dismissed in

the bankruptcy proceedings, Mr. Pittner commenced this case in which he asserts those

same claims. The matter is now before me on his motion for judgment on the pleadings.


                                             3
           Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 4 of 6



    II.      Discussion

          Under Federal Rule of Procedure 12(c), the court may grant judgment on the

pleadings when the nonmovant can prove no set of facts in support of a claim that

would entitle it to relief. Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988).

Thus, judgment on the pleadings can only be granted when the material facts are

undisputed. Britt v. Colvin, 125 F. Supp. 3d 349, 357 (D. Mass. 2015). And in

examining those facts, the court “must accept all of the nonmoving party's well-pleaded

factual averments as true and draw all reasonable inferences in [its] favor.” Feliciano v.

State of R.I., 160 F.3d 780, 788 (1st Cir. 1998).

          A. Breach of Contract
          Massachusetts law3 requires that the plaintiff establish four elements to prove a

breach of contract: “1) the existence of a valid and binding contract, (2) the plaintiff's

willingness to perform or performance … (3) a breach by the defendant of the terms of

the contract[, and (4)] …causation and the amount of damages” to the plaintiff. Amicas,

Inc. v. GMG Health Systems, Ltd., 676 F.3d 227, 231 (1st Cir. 2012).

          “Although the issue of contract formation is typically a question for the factfinder

… where the evidentiary foundation for determining the formation of the parties' contract

is either undisputed or consists of writings, contract formation is instead a question of

law for the court.” TLT Const. Corp. v. RI, Inc., 484 F.3d 130, 135 (1st Cir. 2007)

(citations omitted). Here, the parties do not dispute that they all participated in the



3 Although the Chapter 11 plan itself chooses Florida law for questions regarding the property at issue in
this case, both parties appear to agree that the plaintiff’s breach of contract claim is governed by
Massachusetts law.


                                                     4
        Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 5 of 6



Chapter 11 plan, and the only question is whether that plan is a contract, a question of

law appropriately decided at the judgment on the pleadings phase.

       I decline to reach that question, however, because other factual disputes

concerning the payments allegedly proffered by Mr. Pittner and allegedly rejected by

Selene dictate denial of the motion as to this claim.

       B.   Massachusetts General Laws ch. 93A

       “[U]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce” are unlawful in Massachusetts. Mass. Gen. Laws

ch. 93A § 2. In this case, however, the facts underlying the alleged practice are

seriously in dispute. Thus, whether the practice is “unfair” is disputed. Because the

unfairness of a practice is a matter of fact, see Spence v. Boston Edison Co., 459

N.E.2d 80, 87 (1983), this claim is not amenable to judgment on the pleadings.

       C. The Real Estate Settlement Procedures Act

       The Real Estate Settlement Procedures Act (“RESPA”) requires servicers of

federally related mortgage loans to respond to “qualified written requests” (“QWR’s”) by

borrowers on the loan. 12 U.S.C. § 2605(e). Mr. Pittner claims three separate letters he

sent to Selene Finance constituted QWR’s, although he only provides a copy of one

such letter. In their response, the defendants deny these claims. Because this

disagreement leaves essential facts unresolved, the motion for judgment on the

pleadings is denied as to this count as well.




                                                5
            Case 1:17-cv-11009-RWZ Document 67 Filed 01/31/20 Page 6 of 6



III.     Conclusion

       Given the outstanding factual disputes, Plaintiff’s motion for judgment on the

pleadings (Docket # 58) is DENIED.




         January 31, 2020                                   /s/ Rya W. Zobel
             DATE                                            RYA W. ZOBEL
                                                    UNITED STATES DISTRICT JUDGE




                                                6
